Exhibit 10.1

 

 

 

 

 

TRANSFER AND SALE AGREEMENT

 

 

by and between

 

 

HARLEY-DAVIDSON CREDIT CORP.,

as Seller

 

 

and

 

 

HARLEY-DAVIDSON CUSTOMER FUNDING CORP.,

as Purchaser

 

 

 

Dated as of June 1, 2016

 

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

ARTICLE I DEFINITION

1

 

 

 

SECTION 1.01.

GENERAL

1

 

 

 

ARTICLE II TRANSFER OF CONTRACTS; ASSIGNMENT OF AGREEMENT

1

 

 

 

SECTION 2.01.

CLOSING

1

SECTION 2.02.

CONDITIONS TO THE CLOSING

2

SECTION 2.03.

ASSIGNMENT OF AGREEMENT

3

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

3

 

 

SECTION 3.01.

REPRESENTATIONS AND WARRANTIES REGARDING SELLER

3

SECTION 3.02.

REPRESENTATIONS AND WARRANTIES REGARDING EACH CONTRACT

4

SECTION 3.03.

REPRESENTATIONS AND WARRANTIES REGARDING THE CONTRACTS IN THE AGGREGATE

6

SECTION 3.04.

REPRESENTATIONS AND WARRANTIES REGARDING THE CONTRACT FILES

7

 

 

 

ARTICLE IV PERFECTION OF TRANSFER AND PROTECTION OF SECURITY INTERESTS

8

 

 

SECTION 4.01.

CUSTODY OF CONTRACTS

8

SECTION 4.02.

FILING

8

SECTION 4.03.

NAME CHANGE OR RELOCATION

8

SECTION 4.04.

COSTS AND EXPENSES

8

SECTION 4.05

SALE TREATMENT

8

SECTION 4.06

SEPARATENESS FROM TRUST DEPOSITOR

9

 

 

 

ARTICLE V REMEDIES UPON MISREPRESENTATION

9

 

 

SECTION 5.01.

REPURCHASES OF CONTRACTS FOR BREACH OF REPRESENTATIONS AND WARRANTIES

9

 

 

 

ARTICLE VI INDEMNITIES

10

 

 

SECTION 6.01.

SELLER INDEMNIFICATION

10

SECTION 6.02.

LIABILITIES TO OBLIGORS

10

SECTION 6.03.

TAX INDEMNIFICATION

10

SECTION 6.04.

OPERATION OF INDEMNITIES

10

 

 

 

ARTICLE VII MISCELLANEOUS

11

 

 

SECTION 7.01.

PROHIBITED TRANSACTIONS WITH RESPECT TO THE TRUST

11

SECTION 7.02.

MERGER OR CONSOLIDATION

11

SECTION 7.03.

TERMINATION

11

SECTION 7.04.

ASSIGNMENT OR DELEGATION BY SELLER

11

SECTION 7.05.

AMENDMENT

11

SECTION 7.06.

NOTICES

12

SECTION 7.07.

MERGER AND INTEGRATION

12

SECTION 7.08.

HEADINGS

12

SECTION 7.09.

GOVERNING LAW

12

SECTION 7.10.

NO BANKRUPTCY PETITION

13

 

EXHIBITS

 

Exhibit A

 

Form of Assignment

Exhibit B

 

Form of Officer’s Certificate

 

- i -

--------------------------------------------------------------------------------


 

THIS TRANSFER AND SALE AGREEMENT, dated as of June 1, 2016 (this “Agreement”),
is made by and between Harley-Davidson Credit Corp., a Nevada corporation, as
seller hereunder (together with its successors and assigns “Harley-Davidson
Credit” or “Seller”), and Harley-Davidson Customer Funding Corp., a Nevada
corporation and wholly-owned subsidiary of Seller (together with its successors
and assigns “Trust Depositor”), as purchaser hereunder.

 

WHEREAS, in the regular course of its business, Seller purchases and services
motorcycle promissory notes and security agreements from Eaglemark Savings Bank,
each of which contracts provides for installment payment obligations by or on
behalf of the retailer’s customer/purchaser and grants a security interest in
the related motorcycle in order to secure such obligations;

 

WHEREAS, Seller and Trust Depositor wish to set forth the terms and conditions
pursuant to which Trust Depositor will acquire the “Contract Assets,” as
hereinafter defined; and

 

WHEREAS, Trust Depositor intends concurrently with its purchase of Contract
Assets hereunder to convey all right, title and interest in such Contract Assets
to Harley-Davidson Motorcycle Grantor Trust 2016-A (the “Underlying Trust”)
pursuant to the Sale and Servicing Agreement dated as of June 1, 2016 by and
among Trust Depositor, Harley-Davidson Credit, as Servicer, the Underlying
Trust, the Trust, as issuer (the “Issuer”), and The Bank of New York Mellon
Trust Company, N.A., as Indenture Trustee (as amended, supplemented or otherwise
modified from time to time, the “Sale and Servicing Agreement”), executed
concurrently herewith;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth, Seller and Trust Depositor agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01.    General.  Unless otherwise defined in this Agreement,
capitalized terms used herein (including in the preamble above) shall have the
meanings assigned to them in the Sale and Servicing Agreement.

 

ARTICLE II

 

TRANSFER OF CONTRACTS; ASSIGNMENT OF AGREEMENT

 

Section 2.01.    Closing.  Subject to and upon the terms and conditions set
forth in this Agreement, Seller hereby sells, transfers, assigns, sets over and
otherwise conveys to Trust Depositor, in consideration of Trust Depositor’s
payment of a purchase price in cash of $[                 ] (less fees and
expenses in connection with the offering and sale of the Notes and certain
deposits to the Reserve Fund on the Closing Date), (i) all the right, title and
interest of Seller in and to the Contracts listed on the List of Contracts
delivered on the Closing Date (including, without limitation, all security
interests created thereunder), (ii) all rights of the Seller to payments which
are collected pursuant thereto after the Cutoff Date, including any liquidation
proceeds therefrom, (iii) all rights of Seller under any theft, physical damage,
credit life, disability or other individual insurance policy (and rights under a
“forced placed” policy, if any), any debt insurance policy or any debt
cancellation agreement relating to any such Contract, an Obligor or a Motorcycle
securing such Contract, (iv) all security interests in each such Motorcycle,
(v) all documents contained in the related Contract Files, (vi) all rights of
Seller in the Lockbox, Lockbox Account and related Lockbox Agreement to the
extent they relate to the Contracts (but

 

--------------------------------------------------------------------------------


 

excluding payments received on or before the Cutoff Date), (vii) all rights (but
not the obligations) of the Seller under any motorcycle dealer agreements
between the dealers and the Seller, (viii) all rights of Seller to rebates of
premiums and other amounts relating to insurance policies, debt cancellation
agreements, extended service contracts or other repair agreements and other
items financed under such Contracts and (ix) all proceeds and products of the
foregoing (items (i) - (ix) being collectively referred to herein as the
“Contract Assets”).  Although Seller and Trust Depositor agree that any such
transfer is intended to be a sale of ownership in the Contract Assets, rather
than the mere granting of a security interest to secure a borrowing, in the
event such transfer is deemed to be of a mere security interest to secure
indebtedness, Seller shall be deemed to have granted Trust Depositor a perfected
first priority security interest in such Contract Assets and this Agreement
shall constitute a security agreement under applicable law.  If such transfer is
deemed to be the mere granting of a security interest to secure a borrowing,
Trust Depositor may, to secure Trust Depositor’s own borrowing under the Sale
and Servicing Agreement (to the extent that the transfer of the Contract Assets
thereunder is deemed to be a mere granting of a security interest to secure a
borrowing) repledge and reassign (i) all or a portion of the Contract Assets
pledged to Trust Depositor and not released from the security interest of this
Agreement at the time of such pledge and assignment, and (ii) all proceeds
thereof.  Such repledge and reassignment may be made by Trust Depositor with or
without a repledge and reassignment by Trust Depositor of its rights under this
Agreement, and without further notice to or acknowledgment from Seller.  Seller
waives, to the extent permitted by applicable law, all claims, causes of action
and remedies, whether legal or equitable (including any right of setoff),
against Trust Depositor or any assignee of Trust Depositor relating to such
action by Trust Depositor in connection with the transactions contemplated by
the Sale and Servicing Agreement.  To the extent the cash purchase price for the
Contract Assets sold by the Seller to the Trust Depositor is less than the Pool
Balance as of the Cutoff Date, the difference shall be deemed to be a capital
contribution by the Seller to the Trust Depositor.

 

Section 2.02.    Conditions to the Closing.  On or before the Closing Date,
Seller shall deliver or cause to be delivered to Trust Depositor each of the
documents, certificates and other items as follows:

 

(a)        The List of Contracts, certified by the Chairman of the Board,
President or any Vice President of Seller together with an Assignment
substantially in the form attached as Exhibit A hereto.

 

(b)        A certificate of an officer of Seller substantially in the form of
Exhibit B hereto.

 

(c)        An opinion of counsel for Seller substantially in form and substance
reasonably satisfactory to the Underwriters (and including as an addressee
thereof each Rating Agency).

 

(d)        A letter or letters from Ernst & Young LLP, or another nationally
recognized accounting firm, addressed to Seller, Trust Depositor and the
Underwriters and stating that such firm has reviewed a sample of the Contracts
and performed specific procedures for such sample with respect to certain
contract terms and identifying those Contracts which do not so conform.

 

(e)        Copies of resolutions of the Board of Directors of Seller or of the
Executive Committee of the Board of Directors of Seller approving the execution,
delivery and performance of this Agreement and the transactions contemplated
hereunder, certified in each case by the Secretary or an Assistant Secretary of
Seller.

 

(f)        Officially certified recent evidence of due incorporation and good
standing of Seller under the laws of Nevada.

 

- 2 -

--------------------------------------------------------------------------------


 

(g)        A UCC financing statement naming Seller as debtor, naming Trust
Depositor as assignor secured party, naming the Underlying Trust as secured
party and identifying the Contract Assets as collateral, in proper form for
filing with the appropriate office in Nevada; a UCC financing statement naming
Trust Depositor as debtor and naming the Underlying Trust as secured party and
identifying the Trust Corpus as collateral, in proper form for filing with the
appropriate office in Nevada; and a UCC financing statement naming the Issuer as
debtor, naming the Indenture Trustee as secured party, and identifying the
Collateral as collateral, in proper form for filing with the appropriate office
in Delaware.

 

(h)        An Officer’s Certificate from Seller certifying that the Seller, on
or prior to the Closing Date, has indicated in its computer files, in accordance
with its customary standards, policies and procedures, that the Contracts have
been conveyed to the Trust Depositor pursuant to this Agreement.

 

(i)         The documents, certificates and other items described in
Section 2.02 of the Sale and Servicing Agreement, to the extent not already
described above.

 

Section 2.03.    Assignment of Agreement.  Trust Depositor has the right to
assign its interest under this Agreement to the Underlying Trust as may be
required to effect the purposes of the Sale and Servicing Agreement, without
further notice to, or consent of, Seller, and the Underlying Trust shall succeed
to such of the rights of Trust Depositor hereunder as shall be so assigned. 
Seller acknowledges that pursuant to the Sale and Servicing Agreement, Trust
Depositor will assign all of its right, title and interest in and to the
Contract Assets and its right to exercise the remedies created by Section 5.01
hereof for breaches of representations and warranties of Seller contained in
Sections 3.01, 3.02, 3.03 and 3.04 hereof to the Underlying Trust.  Seller
agrees that, upon such assignments to the Underlying Trust, such representations
will run to and be for the benefit of the Underlying Trust and the Underlying
Trust may enforce directly, without joinder of Trust Depositor, the obligations
of Seller set forth herein.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Seller makes the following representations and warranties, on which Trust
Depositor will rely in purchasing the Contract Assets on the Closing Date and
concurrently reconveying the same to the Underlying Trust.  Such representations
speak as of the execution and delivery of this Agreement and as of the Closing
Date, but shall survive the sale, transfer and assignment of the Contracts to
the Underlying Trust.  The repurchase obligation of Seller set forth in
Section 5.01 below and in Section 7.08 of the Sale and Servicing Agreement
constitutes the sole remedy available for a breach of a representation or
warranty of Seller set forth in Section 3.02, 3.03 or 3.04 of this Agreement.

 

Section 3.01.    Representations and Warranties Regarding Seller.  Seller
represents and warrants, as of the execution and delivery of this Agreement and
as of the Closing Date, that:

 

(a)        Organization and Good Standing.  Seller is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and has the corporate power to own its assets
and to transact the business in which it is currently engaged.  Seller is duly
qualified to do business as a foreign corporation and is in good standing in
each jurisdiction in which the character of the business transacted by it or
properties owned or leased by it requires such qualification and in which the
failure so to qualify would have a material

 

- 3 -

--------------------------------------------------------------------------------


 

adverse effect on the business, properties, assets, or condition (financial or
otherwise) of Seller or Trust Depositor.

 

(b)        Authorization; Binding Obligation.  Seller has the power and
authority to make, execute, deliver and perform this Agreement and the other
Transaction Documents to which the Seller is a party and all of the transactions
contemplated under this Agreement and the other Transaction Documents to which
the Seller is a party, and has taken all necessary corporate action to authorize
the execution, delivery and performance of this Agreement and the other
Transaction Documents to which the Seller is a party.  This Agreement and the
other Transaction Documents to which the Seller is a party constitute the legal,
valid and binding obligations of Seller enforceable in accordance with their
terms, except as enforcement of such terms may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally and by the availability of equitable remedies.

 

(c)        No Consent Required.  Seller is not required to obtain the consent of
any other party or any consent, license, approval or authorization from, or
registration or declaration with, any governmental authority, bureau or agency
in connection with the execution, delivery, performance, validity or
enforceability of this Agreement and the other Transaction Documents to which
the Seller is a party.

 

(d)        No Violations.  Seller’s execution, delivery and performance of this
Agreement and the other Transaction Documents to which the Seller is a party
will not violate any provision of any existing law or regulation or any order or
decree of any court or the Articles of Incorporation or Bylaws of Seller, or
constitute a material breach of any mortgage, indenture, contract or other
agreement to which Seller is a party or by which Seller or any of Seller’s
properties may be bound.

 

(e)        Litigation.  No litigation or administrative proceeding of or before
any court, tribunal or governmental body is currently pending, or to the
knowledge of Seller threatened, against Seller or any of its properties or with
respect to this Agreement or any other Transaction Document to which the Seller
is a party which, if adversely determined, would in the opinion of Seller have a
material adverse effect on the business, properties, assets or condition
(financial or other) of Seller or the transactions contemplated by this
Agreement or any other Transaction Document to which the Seller is a party.

 

(f)        State of Incorporation; Name; No Changes.  Seller’s state of
incorporation is the State of Nevada.  Seller’s exact legal name is as set forth
in the first paragraph of this Agreement.  Seller has not changed its name
whether by amendment of its Articles of Incorporation, by reorganization or
otherwise, and has not changed its state of incorporation, within the four
months preceding the Closing Date.

 

(g)        Solvency.  The Seller, after giving effect to the conveyances made by
it hereunder, is Solvent.

 

Section 3.02.    Representations and Warranties Regarding Each Contract.  Seller
represents and warrants as to each Contract as of the execution and delivery of
this Agreement and as of the Closing Date, that:

 

- 4 -

--------------------------------------------------------------------------------


 

(a)        Payments.  Except for a payment that is not more than 29 days
delinquent as of the Cutoff Date, no payment default exists on the Contract.

 

(b)        No Waivers.  As of the Cutoff Date, no material term of the Contract
has been affirmatively amended or modified, except amendments and modifications
indicated in the Seller’s servicing system or in the Contract File.

 

(c)        Binding Obligation.  The Contract is in a form of contract that
includes rights and remedies allowing the holder to enforce the obligation and
realize on the Motorcycle and represents the legal, valid and binding payment
obligation of the Obligor, enforceable in all material respects by the Holder of
the Contract, except as may be limited by bankruptcy, insolvency, reorganization
or other laws relating to the enforcement of creditors’ rights or by general
equitable principles and consumer protection laws.

 

(d)        No Defenses.  As of the Cutoff Date, no right of rescission, setoff,
counterclaim or defense asserted or threatened with respect to such Contract was
indicated in the Seller’s servicing system or related Contract File.

 

(e)        Insurance.  The terms of the Contract require that for the term of
such Contract the Motorcycle securing such Contract will be covered by physical
damage insurance.

 

(f)        Origination.  The Contract (i) was originated by Eaglemark Savings
Bank in the regular course of its business, (ii) was fully and properly executed
by the parties thereto, and (iii) has been purchased by Seller in the regular
course of its business.

 

(g)        Compliance with Law.  At the time it was originated, the Contract
complied in all material respects with all requirements of law in effect at the
time.

 

(h)        Contract in Force.  As of the Cutoff Date, the Seller’s servicing
system indicates that the Contract was not satisfied or subordinated in whole or
in part or rescinded, and the related Motorcycle securing the Contract has not
been released from the lien of the Contract in whole or in part.

 

(i)         Valid Security Interest.  The Contract has created or shall create a
valid, binding and enforceable first priority security interest in favor of the
Seller in the Motorcycle, except as to priority for any Permitted Liens, which
security interest is assignable by the Seller to the Purchaser.

 

(j)         No Defaults.  As of the Cutoff Date, no default, breach, violation
or event permitting acceleration was reported in the Seller’s servicing system
with respect to any Contract.  Seller has not waived any such default, breach,
violation or event permitting acceleration.  As of the Cutoff Date, no
Motorcycle was in repossession.

 

(k)        Installments.  The Contract has a fixed Contract Rate and provides
for monthly payments of principal and interest which, if timely made, would
fully amortize the loan on a simple-interest basis over its term.

 

(l)         Owner of Record.  The Seller is identified as the “owner of record”
on all electronic chattel paper relating to the Contract, and the Seller has
“control,” as defined in Section 9-105 of the UCC, of all electronic chattel
paper relating to the Contract. The Contract

 

- 5 -

--------------------------------------------------------------------------------


 

does not have any marks or notations indicating that it has been pledged,
assigned or otherwise conveyed by the Seller to any Person other than the
Purchaser.

 

(m)       Good Title.  Immediately before the sale and assignment under this
Agreement, the Seller has good and marketable title to the Contract free and
clear of any encumbrance, or lien, except for any Permitted Liens, and,
immediately upon the transfer of the Contract by the Seller, the Trust Depositor
shall have good and marketable title to the Contract free and clear of any
encumbrance or lien, except for any Permitted Liens, and, immediately upon the
transfer of the Contract by the Trust Depositor, the Underlying Trust shall have
good and marketable title to the Contract free and clear of any encumbrance,
equity, loan, pledge, charge, claim or security interest, other than any
Permitted Liens.

 

(n)        No Government Obligors.  The Obligor is not the United States
government or an agency, authority, instrumentality or other political
subdivision of the United States government.

 

(o)        Obligor Bankruptcy.  At the Cutoff Date, the Obligor was not the
subject of a bankruptcy proceeding, according to the records in Seller’s
servicing system.

 

(p)        Chattel Paper; One Original.  The Contract is either “tangible
chattel paper” or “electronic chattel paper”.  The Contract is evidenced by
either (i) one executed tangible record constituting or forming a part of the
Contract that is “tangible chattel paper”, or (ii) a single “authoritative copy”
of the electronic record constituting or forming a part of the Contract that is
“electronic chattel paper”. Terms in quotation marks have the meaning assigned
to them in the applicable UCC.

 

(q)        Selection Criteria.  The Contract is secured by a new or used
Motorcycle.  No Contract has a Contract Rate less than 0.990%.  The Contract
amortizes the amount financed over an original term no greater than 84 months
(excluding periods of deferral of first payment).  The Contract has a Principal
Balance of at least $500.00 as of the Cutoff Date.

 

Section 3.03.    Representations and Warranties Regarding the Contracts in the
Aggregate.  Seller represents and warrants, as of the execution and delivery of
this Agreement and as of the Closing Date, that:

 

(a)        Amounts.  The Pool Balance as of the Cutoff Date equals or exceeds
the aggregate principal amount of the Notes on the Closing Date.

 

(b)        Characteristics.  The Contracts have the following characteristics:
(i) all the Contracts are secured by Motorcycles; (ii) no Contract has a
remaining maturity of more than 84 months; and (iii) the final scheduled payment
on the Contract with the latest maturity is due no later than July 28, 2023. 
Approximately 76.29% of the Pool Balance as of the Cutoff Date is attributable
to loans for purchases of new Motorcycles and approximately 23.71% is
attributable to loans for purchases of used Motorcycles.  No Contract was
originated after the Cutoff Date.  No Contract has a Contract Rate less than
0.990%.  100% of the Pool Balance as of the Cutoff Date is attributable to loans
for purchases of Motorcycles manufactured by Harley-Davidson Motor Company.

 

(c)        Marking Records.  As of the Closing Date, Seller has caused the
Computer File relating to the Contracts sold hereunder and concurrently
reconveyed by Trust Depositor to the

 

- 6 -

--------------------------------------------------------------------------------


 

Underlying Trust to be clearly and unambiguously marked to indicate that such
Contracts constitute part of the Trust Corpus, are owned by the Underlying
Trust.

 

(d)        No Adverse Selection.  No selection procedures adverse to Noteholders
have been employed in selecting the Contracts.

 

(e)        True Sale.  The transactions contemplated by this Agreement and the
Sale and Servicing Agreement constitute valid sales, transfers and assignments
from Seller to Trust Depositor and from Trust Depositor to the Underlying Trust
of all of Seller’s right, title and interest in the Contract Assets as of the
Closing Date.

 

(f)        All Filings Made.  All filings (including, without limitation, UCC
filings) required to be made by any Person and actions required to be taken or
performed by any Person in any jurisdiction to give the Underlying Trust a first
priority perfected security interest (subject only to Permitted Liens) in the
Contracts, the proceeds thereof and the rest of the Collateral have been made,
taken or performed.  All financing statements filed or to be filed against the
Seller in favor of the Purchaser in connection herewith describing the Contracts
contain a statement to the following effect: “A purchase of or security interest
in any collateral described in this financing statement, except as provided in
the Transfer and Sale Agreement, will violate the rights of the Purchaser.”

 

(g)        List of Contracts.  The information set forth in the List of
Contracts is true, complete and correct in all material respects as of the
Cutoff Date.

 

(h)        Lockbox Bank.  All Obligors have been instructed to make payments to
a Lockbox Account (either directly by remitting payments to a Lockbox, or
indirectly by making payments through direct debit, the telephone or the
internet to an account of the Servicer which payments will be subsequently
transferred from such account to one or more Lockbox Banks), and no person
claiming through or under Seller has any claim or interest in a Lockbox Account
other than the related Lockbox Bank; provided, however, that other Persons may
have an interest in certain other collections therein not related to the
Contracts.

 

Section 3.04.    Representations and Warranties Regarding the Contract Files. 
Seller represents and warrants, as of the execution and delivery of this
Agreement and as of the Closing Date, that:

 

(a)        Possession.  Immediately prior to the Closing Date, the Servicer or
its custodian will have possession of each original Contract and the related
complete Contract File.  Each of such documents which is required to be signed
by the Obligor has been signed by the Obligor in the appropriate spaces.  All
blanks on any form have been properly filled in and each form has otherwise been
correctly prepared.  The complete Contract File for each Contract currently is
in the possession of the Servicer or its custodian.

 

(b)        Bulk Transfer Laws.  The transfer, assignment and conveyance of the
Contracts and the Contract Files by Seller pursuant to this Agreement and by
Trust Depositor pursuant to the Sale and Servicing Agreement is not subject to
the bulk transfer or any similar statutory provisions in effect in any
applicable jurisdiction.

 

- 7 -

--------------------------------------------------------------------------------


 

ARTICLE IV

 

PERFECTION OF TRANSFER AND PROTECTION OF SECURITY INTERESTS

 

Section 4.01.    Custody of Contracts.  The contents of each Contract File shall
be held by the Servicer, or its custodian, for the benefit of the Underlying
Trust as the owner thereof in accordance with the Sale and Servicing Agreement.

 

Section 4.02.    Filing.  On or prior to the Closing Date, Seller shall cause
the UCC financing statements referred to in Section 2.02(g) hereof and in
Section 2.02(g) of the Sale and Servicing Agreement to be filed and from time to
time Seller shall take and cause to be taken such actions and execute such
documents as are necessary or desirable or as Trust Depositor or the Underlying
Trust may reasonably request to perfect and protect the Trust Depositor’s and
the Underlying Trust’s ownership interest in the Contract Assets against all
other persons, including, without limitation, the filing of financing
statements, amendments thereto and continuation statements, the execution of
transfer instruments and the making of notations on or taking possession of all
records or documents of title.  The Seller authorizes the Trust Depositor to
file financing statements describing the Contract Assets as collateral.  All
financing statements filed or to be filed against the Seller in favor of the
Trust Depositor or the Underlying Trust in connection herewith describing the
Contract Assets as collateral shall contain a statement to the following effect:
“A purchase of or security interest in any collateral described in this
financing statement, except as permitted in the Transfer and Sale Agreement or
Sale and Servicing Agreement, will violate the rights of the Secured Party.”

 

Section 4.03.    Name Change or Relocation.  (a) During the term of this
Agreement, Seller shall not change its name, identity or structure or state of
incorporation without first giving at least 30 days’ prior written notice to
Trust Depositor and to the Trustees.

 

(b)        If any change in Seller’s name, identity or structure or other action
would make any financing statement or notice of ownership interest or lien filed
under this Agreement seriously misleading within the meaning of applicable
provisions of the UCC or any title statute, Seller, no later than five days
after the effective date of such change, shall file such amendments, if any, as
may be required to preserve and protect the Trust Depositor’s and the Underlying
Trust’s interests in the Contract Assets and proceeds thereof.  In addition,
Seller shall not change its state of incorporation unless it has first taken
such action as is advisable or necessary to preserve and protect the Trust
Depositor’s and the Underlying Trusts’ interest in the Contract Assets. 
Promptly after taking any of the foregoing actions, Seller shall deliver to
Trust Depositor and the Trustees an opinion of counsel stating that, in the
opinion of such counsel, all financing statements or amendments necessary to
preserve and protect the interests of the Trust Depositor and the Underlying
Trust in the Contract Assets have been filed, and reciting the details of such
filing.

 

Section 4.04.    Costs and Expenses.  Seller agrees to pay all reasonable costs
and disbursements in connection with the perfection and the maintenance of
perfection, as against all third parties, of (i) Trust Depositor’s and
Underlying Trust’s right, title and interest in and to the Contract Assets
(including, without limitation, the security interests in the Motorcycles
related thereto) and (ii) the security interests provided for in the Indenture.

 

Section 4.05     Sale Treatment.  Each of Seller and Trust Depositor shall treat
the transfer of Contract Assets to the Trust Depositor as a sale or capital
contribution for all purposes, although the Seller and the Trust Depositor
acknowledge that the consolidated financial statements of the Seller and

 

- 8 -

--------------------------------------------------------------------------------


 

the Trust Depositor shall be prepared in accordance with generally accepted
accounting principles and, as a result of the consolidation required by
generally accepted accounting principles, the transfers will be reflected as a
financing by the Seller in its consolidated financial statements; provided,
however, that (i) appropriate notations shall be made in any such consolidated
financial statements (or in the accompanying notes) to indicate that the Trust
Depositor is a separate legal entity from the Seller and to indicate that the
Trust Depositor’s assets and credit are not available to satisfy the debts and
other obligations of the Seller, (ii) such assets shall also be listed
separately on any balance sheet of the Trust Depositor prepared on a stand alone
basis, and (iii) following the occurrence of any bankruptcy, insolvency or
similar event in respect of the Seller, the Contracts and Contract Assets
purportedly conveyed to the Trust Depositor hereunder would not constitute part
of the Seller’s estate in bankruptcy.

 

Section 4.06     Separateness from Trust Depositor.  The Seller agrees to take
or refrain from taking or engaging in with respect to the Trust Depositor each
of the actions or activities specified in the “substantive consolidation”
opinion of Foley & Lardner LLP (or in any related certificate of Seller)
delivered on the Closing Date, upon which the conclusions expressed therein are
based.

 

ARTICLE V

 

REMEDIES UPON MISREPRESENTATION

 

Section 5.01.    Repurchases of Contracts for Breach of Representations and
Warranties.

 

(a)        Seller hereby agrees, for the benefit of the Underlying Trust, the
Issuer, the Indenture Trustee and the Trust Depositor, that it shall repurchase
a Contract (together with all related Contract Assets), at its Repurchase Price,
not later than two Business Days prior to the first Distribution Date after the
last day of the calendar month in which the Seller becomes aware or receives
written notice from Trust Depositor, any of the Trustees or the Servicer of any
breach of a representation or warranty of Seller set forth in Article III of
this Agreement that materially adversely affects Trust Depositor’s or the
Underlying Trust’s interest in such Contract (without regard to the benefits of
the Reserve Fund) and which breach has not been cured; provided, however, that
with respect to any Contract described on the List of Contracts with respect to
an incorrect unpaid Principal Balance which Seller would otherwise be required
to repurchase pursuant to this Section 5.01(a) and Section 7.08 of the Sale and
Servicing Agreement, Seller may, in lieu of repurchasing such Contract, deposit
in the Collection Account not later than one Business Day prior to such
Distribution Date cash in an amount sufficient to cure any deficiency or
discrepancy; and provided further that with respect to a breach of a
representation or warranty relating to the Contracts in the aggregate and not to
any particular Contract, Seller may select Contracts (without adverse selection)
to repurchase such that had such Contracts not been reconveyed by Trust
Depositor and included as part of the Underlying Trust there would have been no
breach of such representation or warranty; provided further that the failure to
maintain perfection of the security interest in the Motorcycle securing a
Contract in accordance with the Sale and Servicing Agreement shall be deemed to
be a breach materially and adversely affecting the Underlying Trust’s interest
in the Contracts or in the related Contract Assets.

 

(b)        [Reserved].

 

(c)        Notwithstanding any other provision of this Agreement, the
obligations of Seller under this Section 5.01 and under Section 7.08 of the Sale
and Servicing Agreement shall not terminate upon a Servicing Transfer pursuant
to Article Eight of the Sale and Servicing Agreement.

 

- 9 -

--------------------------------------------------------------------------------


 

ARTICLE VI

 

INDEMNITIES

 

Section 6.01.    Seller Indemnification.  Seller will defend and indemnify Trust
Depositor, the Trust, the Underlying Trust, the Trustees, any agents of the
Trustees and the Noteholders against any and all costs, expenses, losses,
damages, claims and liabilities, joint or several, including reasonable fees and
expenses of counsel and expenses of litigation arising out of or resulting from
(i) this Agreement or the use, ownership or operation of any Motorcycle by
Seller or the Servicer or any Affiliate of either, (ii) any representation or
warranty or covenant made by Seller in this Agreement being untrue or incorrect
(subject to the third sentence of the preamble to Article III of this Agreement
above), and (iii) any untrue statement or alleged untrue statement of a material
fact contained in the Prospectus or in any amendment thereto or the omission or
alleged omission to state therein a material fact necessary to make the
statements therein, in light of the circumstances in which they were made, not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement was made in conformity with information
furnished to Trust Depositor by Seller specifically for use therein. 
Notwithstanding any other provision of this Agreement, the obligation of Seller
under this Section 6.01 shall not terminate upon a Servicing Transfer pursuant
to Article Eight of the Sale and Servicing Agreement and shall survive any
termination of that agreement or this Agreement.

 

Section 6.02.    Liabilities to Obligors.  No obligation or liability to any
Obligor under any of the Contracts is intended to be assumed by the Trustees,
the Underlying Trust, the Trust or the Noteholders under or as a result of this
Agreement and the transactions contemplated hereby.

 

Section 6.03.    Tax Indemnification.  Seller covenants and agrees to pay, and
to indemnify, defend and hold harmless the Trust Depositor, the Underlying
Trust, the Trust, the Trustees or the Noteholders from, any taxes that may at
any time be asserted against any such Person as a result of or relating to the
transactions contemplated herein and in the other Transaction Documents,
including any sales, gross receipts, gross margin, general corporation, tangible
personal property, Illinois personal property replacement privilege or license
taxes (but not including any federal, state or other taxes arising out of the
creation of the Underlying Trust, the Trust and the issuance of the Notes) and
costs, expenses and reasonable counsel fees in defending against the same,
whether arising by reason of the acts to be performed by Seller under this
Agreement or the Servicer under the Sale and Servicing Agreement or imposed
against the Trust Depositor, the Underlying Trust, the Trust, a Noteholder or
otherwise.  Notwithstanding any other provision of this Agreement, the
obligation of Seller under this Section 6.03 shall not terminate upon a
Servicing Transfer pursuant to Article Eight of the Sale and Servicing Agreement
and shall survive any termination of this Agreement.

 

Section 6.04.    Operation of Indemnities.  Indemnification under this
Article VI shall include, without limitation, reasonable fees and expenses of
counsel and expenses of litigation.  If Seller has made any indemnity payments
to Trust Depositor or the Trustees pursuant to this Article VI and Trust
Depositor or the Trustees thereafter collects any of such amounts from others,
Trust Depositor or the Trustees will repay such amounts collected to Seller,
except that any payments received by Trust Depositor or the Trustees from an
insurance provider as a result of the events under which the Seller’s indemnity
payments arose shall be repaid prior to any repayment of the Seller’s indemnity
payment.

 

- 10 -

--------------------------------------------------------------------------------


 

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.01.    Prohibited Transactions with Respect to the Trust.  Seller
shall not:

 

(a)        Provide credit to any Noteholder for the purpose of enabling such
Noteholder to purchase Notes;

 

(b)        Purchase any Notes in an agency or trustee capacity; or

 

(c)        Except in its capacity as Servicer as provided in the Sale and
Servicing Agreement, lend any money to the Trust or to the Underlying Trust.

 

Section 7.02.    Merger or Consolidation.  (a) Except as otherwise provided in
this Section 7.02, Seller will keep in full force and effect its existence,
rights and franchises as a Nevada corporation, and will obtain and preserve its
qualification to do business as a foreign corporation in each jurisdiction in
which such qualification is or shall be necessary to protect the validity and
enforceability of this Agreement and of any of the Contracts and to perform its
duties under this Agreement.

 

(b)        Any person into which Seller may be merged or consolidated, or any
corporation  or other entity resulting from such merger or consolidation to
which Seller is a party, or any person succeeding to the business of Seller,
shall be the successor to Seller hereunder, without the execution or filing of
any paper or any further act on the part of any of the parties hereto, anything
herein to the contrary notwithstanding.

 

(c)        Upon the merger or consolidation of the Seller as described in this
Section 7.02, the Seller shall provide the Rating Agencies notice of such merger
or consolidation within 30 days after completion of the same.

 

Section 7.03.    Termination.  This Agreement shall terminate (after
distribution of any amounts due to Noteholders due pursuant to Section 7.05 of
the Sale and Servicing Agreement) on the Distribution Date on which the
aggregate Outstanding Amount of the Notes is reduced to zero; provided, that
Seller’s representations and warranties and indemnities by Seller shall survive
termination.

 

Section 7.04.    Assignment or Delegation by Seller.  Except as specifically
authorized hereunder, Seller may not convey and assign or delegate any of its
rights or obligations hereunder absent the prior written consent of Trust
Depositor and the Trustees, and any attempt to do so without such consent shall
be void.

 

Section 7.05.    Amendment.  (a) This Agreement may be amended from time to time
by Seller and Trust Depositor, with notice to the Rating Agencies, but without
the consent of the Trustees or any of the Noteholders to correct manifest error,
to cure any ambiguity, to correct or supplement any provisions herein or therein
which may be inconsistent with any other provisions herein, therein or in the
Prospectus, as the case may be, or to add any other provisions with respect to
matters or questions arising under this Agreement which shall not be
inconsistent with the provisions of this Agreement or the Prospectus; provided,
however, that such action shall not, as evidenced by an Opinion of Counsel for
Seller acceptable to the Indenture Trustee, adversely affect the interests of
any Noteholder.

 

- 11 -

--------------------------------------------------------------------------------


 

(b)        This Agreement may also be amended from time to time by Seller and
Trust Depositor, with the consent of the Required Holders, for the purpose of
adding any provisions to or changing in any manner or eliminating any of the
provisions of this Agreement or of modifying in any manner the rights of the
Indenture Trustee for the benefit of Noteholders; provided, however, that no
such amendment or waiver shall (i) reduce in any manner the amount of, or
accelerate or delay the timing of, collections of payments on any Contracts or
distributions that shall be required to be made on any Note or (ii) reduce the
aforesaid percentage of the Outstanding Amount of the Notes, the Holders of
which are required to consent to any such amendment or waiver pursuant to this
Agreement, without the consent of the Holders of all Notes of the relevant
Classes then outstanding.

 

(c)        Promptly after the execution of any amendment or consent pursuant to
this Section 7.05, Trust Depositor shall furnish written notification of the
substance of such amendment and a copy of such amendment to each Trustee and
each Rating Agency.

 

(d)        It shall not be necessary for the consent of Noteholders under this
Section 7.05 to approve the particular form of any proposed amendment, but it
shall be sufficient if such consent shall approve the substance thereof.  The
manner of obtaining such consents and of evidencing the authorization of the
execution thereof by Noteholders shall be subject to such reasonable
requirements as the Trustees may prescribe.

 

(e)        Upon the execution of any amendment or consent pursuant to this
Section 7.05, this Agreement shall be modified in accordance therewith, and such
amendment or consent shall form a part of this Agreement for all purposes.

 

Section 7.06.    Notices.  All notices, demands, certificates, requests and
communications hereunder (“notices”) shall be in writing and shall be effective
(a) upon receipt when sent through the U.S. mail, registered or certified mail,
return receipt requested, postage prepaid, with such receipt to be effective the
date of delivery indicated on the return receipt, or (b) upon receipt when sent
through an overnight courier, or (c) on the date personally delivered to an
Authorized Officer of the party to which sent, or (d) on the date transmitted by
legible telecopier or electronic mail transmission with a confirmation of
receipt, in all cases addressed to the recipient at the address for such
recipient set forth in the Sale and Servicing Agreement.

 

Each party hereto may, by notice given in accordance herewith to each of the
other parties hereto, designate any further or different address to which
subsequent notices shall be sent.

 

All communications and notices pursuant hereto to Noteholders shall be in
writing and delivered or mailed at the address shown in the Note Register.

 

Section 7.07.    Merger and Integration.  Except as specifically stated
otherwise herein, this Agreement sets forth the entire understanding of the
parties relating to the subject matter hereof, and all prior understandings,
written or oral, are superseded by this Agreement.  This Agreement may not be
modified, amended, waived, or supplemented except as provided herein.

 

Section 7.08.    Headings.  The headings herein are for purposes of reference
only and shall not otherwise affect the meaning or interpretation of any
provision hereof.

 

Section 7.09.    Governing Law.  This Agreement shall be governed by, and
construed and enforced in accordance with, the internal laws of the State of
Illinois.

 

- 12 -

--------------------------------------------------------------------------------


 

Section 7.10.    No Bankruptcy Petition. The Seller covenants and agrees that,
prior to the date that is one year and one day after the payment in full of all
amounts owing in respect of all outstanding Securities, as well as any other
amounts distributable or payable from the Trust Estate, together with any other
amounts owing in respect of obligations of the Trust Depositor, it will not
institute against, or solicit or join in or cooperate with or encourage any
Person to institute against, the Trust Depositor, the Underlying Trust or the
Trust, any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceedings under the laws of the United States or
any State of the United States.  This Section 7.10 shall survive termination of
this Agreement.

 

[signature page follows]

 

- 13 -

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
written above.

 

 

HARLEY-DAVIDSON CUSTOMER FUNDING CORP.

 

 

 

 

 

By:

 

 

 

Printed Name: James Darrell Thomas

 

Title: Vice President, Treasurer and

 

Assistant Secretary

 

 

 

 

 

HARLEY-DAVIDSON CREDIT CORP.

 

 

 

 

 

By:

 

 

 

Printed Name: James Darrell Thomas

 

Title: Vice President, Treasurer and

 

Assistant Secretary

 

Signature Page to Transfer and Sale Agreement

 

--------------------------------------------------------------------------------


 

Exhibit A

Transfer and Sale

Agreement

 

FORM OF ASSIGNMENT

 

In accordance with the Transfer and Sale Agreement (the “Agreement”) dated as of
June 1, 2016 made by and between the undersigned, as seller thereunder
(“Seller”), and Harley-Davidson Customer Funding Corp., a Nevada corporation and
wholly-owned subsidiary of Seller (“Trust Depositor”), as purchaser thereunder,
the undersigned does hereby sell, transfer, convey and assign, set over and
otherwise convey to Trust Depositor (i) all the right, title and interest of
Seller in and to the Contracts listed on the List of Contracts delivered on the
Closing Date (including, without limitation, all security interests created
thereunder), (ii) all rights of the Seller to payments which are collected
pursuant to such Contracts after the Cutoff Date, including any liquidation
proceeds therefrom, (iii) all rights of Seller under any theft, physical damage,
credit life, disability or other individual insurance policy (and rights under a
“forced placed” policy, if any), any debt insurance policy or any debt
cancellation agreement relating to any such Contract, an Obligor or a Motorcycle
securing such Contract, (iv) all security interests in each such Motorcycle,
(v) all documents contained in the related Contract Files, (vi) all rights of
Seller in the Lockbox, Lockbox Account and related Lockbox Agreement to the
extent they relate to the Contracts (but excluding payments received on or
before the Cutoff Date), (vii) all rights (but not the obligations) of the
Seller under any motorcycle dealer agreements between the dealers (i.e., the
originators of certain Contracts) and the Seller, (viii) all rights of Seller to
rebates of premiums and other amounts relating to insurance policies, debt
cancellation agreements, extended service contracts or other repair agreements
and other items financed under such Contracts and (ix) all proceeds and products
of the foregoing.

 

This Assignment is made pursuant to and in reliance upon the representation and
warranties on the part of the undersigned contained in Article III of the
Agreement and no others.

 

Capitalized terms used herein but not otherwise defined shall have the meanings
assigned to such terms in the Sale and Servicing Agreement dated as of June 1,
2016 made by and among the undersigned, as servicer, the Trust Depositor,
Harley-Davidson Motorcycle Grantor Trust 2016-A, Harley-Davidson Motorcycle
Trust 2016-A, as issuer, and The Bank of New York Mellon Trust Company, N.A., as
indenture trustee.

 

A-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Assignment to be duly
executed this        day of June 2016.

 

 

HARLEY-DAVIDSON CREDIT CORP.

 

 

 

 

 

By:

 

 

Printed Name:

 

 

 

Title:

 

 

 

A-2

--------------------------------------------------------------------------------


 

Exhibit B

Transfer and Sale

Agreement

 

FORM OF OFFICER’S CERTIFICATE

 

 

[Form of Closing Certificate of Servicer/Seller]

 

HARLEY-DAVIDSON CREDIT CORP.

 

Officer’s Certificate

 

The undersigned certifies that [s]he is [                      ] of
Harley-Davidson Credit Corp. (“Harley-Davidson Credit”), and that as such is
duly authorized to execute and deliver this certificate on behalf of
Harley-Davidson Credit, as Servicer, in connection with the Sale and Servicing
Agreement (the “Sale and Servicing Agreement”) dated as of June 1, 2016 (the
“Effective Date”) by and among Harley-Davidson Credit, as Servicer,
Harley-Davidson Customer Funding Corp. (“CFC”), The Bank of New York Mellon
Trust Company, N.A., as Indenture Trustee, Harley-Davidson Motorcycle Grantor
Trust 2016-A (“Underlying Trust”) and Harley-Davidson Motorcycle Trust 2016-A
(“Issuer”), and as Seller in connection with the Transfer and Sale Agreement
dated as of the Effective Date (the “Transfer and Sale Agreement”) by and
between Harley-Davidson Credit and CFC (all capitalized terms used herein
without definition having the respective meanings set forth in the Sale and
Servicing Agreement), and further certifies as follows:

 

(1)        Attached hereto as Exhibit I is a true and correct copy of the
Articles of Incorporation of Harley-Davidson Credit, together with all
amendments thereto as in effect on the date hereof.

 

(2)        There has been no other amendment or other document filed affecting
the Articles of Incorporation of Harley-Davidson Credit since August 9, 1999,
and no such amendment has been authorized by the Board of Directors or
shareholders of Harley-Davidson Credit.

 

(3)        Attached hereto as Exhibit II is a Certificate of the Secretary of
State of the State of Nevada dated as of a recent date, stating that
Harley-Davidson Credit is duly incorporated under the laws of the State of
Nevada and is in good standing.

 

(4)        Attached hereto as Exhibit III is a true and correct copy of the
By-laws of Harley-Davidson Credit which were in full force and effect as of
August 9, 1999 and at all times subsequent thereto.

 

(5)        Attached hereto as Exhibit IV is a true and correct copy of
resolutions adopted pursuant to a unanimous written consent of the Board of
Directors of Harley-Davidson Credit and relating to the authorization,
execution, delivery and performance of the Transfer and Sale Agreement, the Sale
and Servicing Agreement, the Underwriting Agreement and the Administration
Agreement.  Said resolutions have not been amended, modified, annulled or
revoked, and are on the date hereof in full force and effect and are the only
resolutions relating to these matters which have been adopted by the Board of
Directors.

 

B-1

--------------------------------------------------------------------------------


 

(6)        No event with respect to Harley-Davidson Credit has occurred and is
continuing which would constitute an Event of Termination or an event that, with
notice or the passage of time, would constitute an Event of Termination under
the Sale and Servicing Agreement.  To the best of my knowledge after reasonable
investigation, there has been no material adverse change in the condition,
financial or otherwise, or the earnings, business affairs or business prospects
of Harley-Davidson Credit, whether or not arising in the ordinary course of
business, since the respective dates as of which information is given in the
Preliminary Prospectus (as defined in the Underwriting Agreement) or the
Prospectus and except as set forth therein.

 

(7)        All federal, state and local taxes of Harley-Davidson Credit due and
owing as of the date hereof have been paid.

 

(8)        All representations and warranties of Harley-Davidson Credit
contained in the Transfer and Sale Agreement, the Sale and Servicing Agreement,
the Underwriting Agreement, the Underlying Trust Agreement and the
Administration Agreement (collectively, the “Program Agreements”) or in any
document, certificate or financial or other statement delivered in connection
therewith are true and correct as of the date hereof.

 

(9)        There is no action, investigation or proceeding pending or, to my
knowledge, threatened against Harley-Davidson Credit before any court,
administrative agency or other tribunal (a) asserting the invalidity of any
Program Agreement to which Harley-Davidson Credit is a party; or (b) which is
likely materially and adversely to affect Harley-Davidson Credit’s performance
of its obligations under, or the validity or enforceability of, the Program
Agreements.

 

(10)      No consent, approval, authorization or order of, and no notice to or
filing with, any governmental agency or body or state or federal court is
required to be obtained by Harley-Davidson Credit for Harley-Davidson Credit’s
consummation of the transactions contemplated by the Program Agreements, except
such as have been obtained or made and such as may be required under the blue
sky laws of any jurisdiction in connection with the issuance and sale of the
Notes or the issuance of the Certificate.

 

(11)      Neither Harley-Davidson Credit’s transfer and assignment of the
Contract Assets to CFC, CFC’s concurrent transfer and assignment of the Trust
Corpus to the Underlying Trust, nor the concurrent pledge by the Trust of the
Collateral to the Indenture Trustee, nor the issuance and sale of the Notes, the
issuance of the Certificates or the entering into of the Program Agreements, nor
the consummation of any other of the transactions contemplated therein, will
violate or conflict with any agreement or instrument to which Harley-Davidson
Credit is a party or by which it is otherwise bound.

 

(12)      In connection with the transfers of Contracts and related assets
contemplated in the Transfer and Sale Agreement, (a) Harley-Davidson Credit has
not made such transfer with actual intent to hinder, delay or defraud any
creditor of Harley-Davidson Credit, and (b) Harley-Davidson Credit has not
received less than a reasonably equivalent value in exchange for such transfer,
is not on the date hereof insolvent (nor will Harley-Davidson Credit become
insolvent as a result thereof), is not engaged (or about to engage) in a
business or transaction for which it has unreasonably small capital, and does
not intend to incur or believe it will incur debts beyond its ability to pay
when matured.

 

B-2

--------------------------------------------------------------------------------


 

(13)      The sole shareholder of Harley-Davidson Credit is Harley-Davidson
Financial Services, Inc., a Delaware corporation, which has its chief executive
office and only office in Chicago, Illinois, and has no other offices in any
other state.

 

(14)      Each of the agreements and conditions of Harley-Davidson Credit to be
performed or satisfied on or before the Closing Date under the Program
Agreements has been performed or satisfied in all material respects.

 

(15)      Each Contract being transferred pursuant to the Transfer and Sale
Agreement is evidenced by a written agreement providing for a repayment
obligation as well as a security interest in the related Motorcycle securing
such obligation.

 

(16)      Harley-Davidson Credit has not authorized the filing of any UCC
financing statements listing the Contract Assets as collateral other than
financing statements relating to the transactions contemplated in the Transfer
and Sale Agreement.

 

*   *   *   *   *   *

 

B-3

--------------------------------------------------------------------------------


 

In Witness Whereof, I have affixed my signature hereto this       day of
June 2016.

 

 

 

By:

 

 

Printed Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------